A number of reasons were assigned for the reversal of the judgment of the justice; all of them complaining of the irregularity of the justice keeping his docket. The sixth, was as follows: Because the said justice did not enter oft the docket or record, the names of the jurors and witnesses, or any or either of them. This reason being, in point of fact, supported by the transcript of the justice sent up on the return of the certiorari, it was contended, on the part of the plaintiff in certiorari, who was the defendant below7, that this was a fatal error; that the act constituting Courts for the trial of Small Causes, in positive terms required it to be done; and that the reason and propriety of the thing called for it. And the Court being of that opinion,
Reversed the judgment.